Merrick, C. J.
This suit was commenced by attachment. The steamboat John Strader was seized as Poríerfield’s property. H. Devine intervened and claimed to be owner of the boat. His pretensions being sustained, plaintiff appealed.
Plaintiffs complain of the ruling of the District Court, and they have taken two bills of exception.
It seems, in a case instituted by another party against Porterfield and owners of the Strader by attachment, Porterfield released the boat upon bond. This suit was res inter alios acta, as to II. Devine, and was properly excluded.
The steamboat was under seizure at Vicksburg, Miss., in the suit of Shaw & Zunts v. A. C. Brown et al. It was there ordered to be sold, and II. Devine became the purchaser, Poríerfield and two others signing his bond as sureties for the price.
The court did not err in receiving the record to show title in Devine. It is true, that the plaintiff was no party to the suit, but then he had no interest in the matters in controversy in that suit, and if he was not bound by the admissions and judgment, still the change of the ownership of the steamboat Strader from Brown to Devine operated through the agency of that suit, was a result and fact which was admissible in evidence in the same manner as would have been the transfer by private writing from Brown to the same party.
As plaintiff does not claim title to the steamboat through Brown but through *406Porterfield, the want of registry of Devine's title cannot avail plaintiff. If the boat were to be considered the property of Brown, it would be equally fatal to plaintiff’s case.
The fact that Porterfield was captain of the boat, and on some occasions called the boat his, cannot defeat II. Devine’s title.
Judgment affirmed.